AO 245B (Rev. 02/08/2019) Judgment in _a Criminal_ Petty Case (Modified)                                                                                            Page 1 ofl



                                         UNITED STATES DISTRICT COURT
                                                      SOUTHERN DISTRICT OF CALIFORNIA

                         United States of America                                                           JUDGMENT IN A CRIMINAL CASE
                                                                                                            (For Offenses Committed On or After November I, 1987)
                                          V.

              Sebastian De La Trinidad-Espinoza                                                             Case Number: 2: l 9-mj-11957

                                                                                                            James Anthony Johnson
                                                                                                            Defendant's Attorney


REGISTRATION NO. 93363298

THE DEFENDANT:
 IZI pleaded guilty to count(s) 1 of Complaint
                                                ---------------------------
 •    was found guilty to count(s)
      after a plea of not guilty.
      Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

Title & Section                         Nature of Offense                                                                                    Count Number(s)
8:1325                                  ILLEGAL ENTRY (Misdemeanor)                                                                          1

 D The defendant has been found not guilty on count(s)
 •    Count(s) _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ dismissed on the motion of the United States.
                                                                                                  -------------------

                                            IMPRISONMENT
       The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
imprisoned for a term of: ,

                                       ·i_TIME SERVED                                                   •                                       days

 IZl Assessment: $10 WAIVED          IZI Fine: WAIVED
 IZI Court recommends USMS, ICE or OHS or other arresting agency return all property and all documents in
 the defendant's possession at the time of arrest upon their deportation or removal.
 D Court recommends defendant be deported/removed with relative, _ _ _ _ _ _ _ _ _ charged in case


     IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
United States Attorney of any material change in the defendant's economic circumstances.

                                                                                               FridaL_ Q_ecember 27, 2019
                                          r                       ~   _                        Dat~of Imposition of Sentence

                                                           Fit.ED
Received        t-,...ft,'1_::;::.c,
                                                              DEC      ;:;;7 -                                                     ·- -
              DUSM


                                               CLERK\,·
                                                                       ~J    .. ,    ,       ,T
                                                                                               UNI!ED STATES MAGISTRATE JUDGE
                                           SOUTH!:: f ,·,, c·, ,; r ,-i 1,-- • , ,   , . 1   ~,,-"JIA
                                           BY            -·-····_:_._ __   :_ty' _ . ·. . :·      rv

Clerk's Office Copy                                                                                                                                    2:19-mj-11957
